Citation Nr: 1437401	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-36 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to kidney disability.


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1982 and from September 1986 to March 2001.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Board remanded this case for further development.


FINDING OF FACT

A psychiatric disability did not have its clinical onset in service, is not otherwise related to active service, and is not due to or aggravated by service connected residuals of kidney transplant.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by service and is not due to a service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See March 2007 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2012 remand, VA obtained an addendum medical opinion in September 2012, which reviewed the evidence of record and offered an opinion on the issue of secondary aggravation, accompanied by a rationale.  Therefore, this opinion is adequate for VA purposes.  Thus VA has complied with the September 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Veteran does not claim and the record does not reflect that current psychiatric disability is related to service.  

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran has a current psychiatric disability.  The evidence of record shows a diagnosis of depressive disorder.  See e.g., January 2008 VA treatment record and October 2007 VA Examination.  His service treatment records show no psychiatric symptoms, injury, or diagnosis.  The first showing of pertinent symptoms was many years after service and was not related to service or any incident therein.  Thus, the in-service incurrence requirement is not met and direct service connection is not warranted.  

The Veteran has claimed service connection for a psychiatric disability secondary to his service connected kidney disability.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of depressive disorder. Additionally, he is currently service connected for end stage renal disease with arterial hypertension (kidney disability).  He underwent a renal transplant in October 2005 and is currently rated for residuals.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected kidney disability and the current psychiatric disability.

Following a psychiatric interview in May 2001, it was reported that the Veteran was not suffering from any psychiatric symptoms and had no history of psychiatric intervention.  It was felt that he was a good candidate for a kidney transplant and had the cognitive and emotional capacity to tolerate the procedure and follow-up treatment.  On VA examination in November 2006, it was reported that the mental assessment was adequate.  

When seen at a VA facility in December 2006, the Veteran complained of a recent letter from VA that determined he had an overpayment of pension benefits that resulted in a substantial reduction in his compensation payments.  He also worried  that two of his daughter would lose tuition assistance if his total schedular rating was reduced.  The diagnosis was depression and the GAF was 60. Medication was prescribed.  

The Veteran filed a claim of service connection for psychiatric disability in March 2007.  On VA examination in March 2007, it was reported that the Veteran received medication for depression in January 2007 and felt better following treatment.  After recently receiving a letter from VA proposing to reduce the evaluation for compensation, the Veteran became increasingly anxious and sad.  He expressed concerns regarding his financial problems if his compensation was reduced.  Following mental status examination, the diagnosis was depression and the GAF was 60.  

An April 2007 VA medical report notes that the Veteran had a history of depression due to reduction in compensation and a kidney transplant.  The Veteran underwent a VA examination in October 2007.  After a review of the claims folder, this examiner opined that the Veteran's depressive disorder was not caused by or the result of his service connected renal disease, noting that, at the time of his pre-transplant interview, he denied psychiatric symptoms and a history of psychiatric treatment.  Then the case was remanded in September 2012 to obtain an addendum opinion that specifically addressed the question of secondary aggravation.   The examiner found that the Veteran's depressive disorder was not aggravated by his kidney disability, noting that the current severity of his psychiatric disability was not greater than its baseline.  To date the Board has not obtained, nor has the Veteran submitted, a positive medical nexus opinion.  The Board finds the medical opinions to be highly probative and they have not been rebutted by other expert opinion.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that significant stress may lead to psychiatric disability is commonly known and, therefore, the Veteran's testimony that his diagnosed depression is related to his service-connected kidney transplant has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is credible or of equal value.

In this case, the Veteran did not express emotional concern leading up to the kidney transplant.  Psychiatric evaluations prior to the surgery and even after the surgery were negative for abnormality.  When the Veteran first sought treatment for psychiatric disability, he was expressing financial concerns and not medical ones.  It was not until after he filed his claim of service connection for psychiatric disability that he cited to the service-connected kidney transplant residuals as a factor in his depression.  The Board finds that the lack of complaints regarding the service-connected disability when the Veteran first sought treatment and the financial concerns being implicated as a cause of the depression is more convincing than the Veteran's more recent statements when seeking compensation.  The Board does not find his claim that depression is due to service-connected disability to be convincing.  The most probative evidence of record reflects that current psychiatric disability is not caused or aggravated by service-connected disability.  

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a psychiatric disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


